UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 2, 2013 Viropro, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 333-06718 13-3124057 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 69 Delaware Avenue Suite 1212 Buffalo, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (716) 855-3611 N/A Check the appropriate box below if the Form 8K fining is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SEC 873 (5-06) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Item 1.01 Entry into a Material Definitive Agreement On August 2, 2013, Viropro engaged Torreya Emerging Markets to identify potential partnerships for Viropro’s biosimilars on a global basis. Torreya EM is a boutique advisory firm focused on mergers and acquisitions, licensing, and commercialization of pharmaceutical products and medical devices in emerging markets. Torreya EM has a global reach with offices in Princeton, Washington D.C., Mexico City, Rio de Janeiro, Johannesburg, Riyadh, and Hong Kong. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:September18, 2013 VIROPRO, INC. /s/ Cynthia Ekberg Tsai Cynthia Ekberg Tsai, Chair and CEO
